      Case 1:20-cv-04911-JGK Document 46 Filed 02/02/21 Page 1 of 3


                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York



                                                      86 Chambers Street, 3rd floor
                                                      New York, New York 10007


                                                     February 2, 2021

BY ECF
The Honorable John G. Koeltl
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

                           Knight First Amendment Inst. et al. v. Dep’t of State et al.,
                           No. 20 Civ. 4911 (JGK)

Dear Judge Koeltl:

       We write respectfully on behalf of the parties in the above-referenced Freedom of
Information Act (“FOIA”) case to provide the Court with a status report with regard to
the remaining defendants’ processing of plaintiffs’ FOIA request.

        As a preliminary matter, defendants note that their ability to process FOIA
requests, including the request in this case, remains constrained by staffing restrictions
necessitated by the ongoing COVID-19 public health emergency. The limitations are
particularly pronounced with regard to review of records residing on classified record
systems, which cannot be reviewed remotely.

        Department of State: As noted in the previous status report, State’s searches of
unclassified record systems identified, after preliminary de-duplication and
responsiveness review processes, approximately 3,600 potentially responsive pages to
further review and process. State’s search of classified record systems yielded an
additional approximately 7,300 pages of potentially responsive records, although that
figure includes duplicates and draft manuscripts, which plaintiffs have agreed to exclude.
State made its initial production to plaintiffs on October 22, 2020, a second production
on December 2, 2020, and a third production on January 13, 2021. So far, State has
processed approximately 3,400 pages of its initial search results. State has also referred
certain records to other agencies for consultation, many of which have recently been
returned to State for further processing and final determinations. State expects to
continue making productions on a rolling basis.
      Case 1:20-cv-04911-JGK Document 46 Filed 02/02/21 Page 2 of 3




        Central Intelligence Agency: As noted in the previous status report, CIA
completed the bulk of its review of the priority records identified through non-email
searches and made an initial production on October 23, 2020. CIA’s searches for email
records responsive to the priority portions of the FOIA request identified approximately
7,000 pages of potentially responsive email records. CIA is processing these email
records on a rolling basis by author, and made a production on January 8, 2021, of
records relating to review of a publication by former CIA Director Brennan. CIA has
also referred records to other agencies or entities for consultation. At this time, CIA still
expects to complete production of all responsive, non-exempt records responsive to the
priority portions of the FOIA request that do not require inter-agency consultation by
April 1, 2021.

       Office of Director of National Intelligence: As noted in the previous status report,
ODNI made an initial production of responsive, non-exempt records to plaintiffs on
October 29, 2020. The remaining responsive records identified by ODNI as potentially
responsive to the FOIA request require consultation with other agencies.

       National Security Agency: As noted in the previous status report, NSA has
completed the priority portions of the FOIA request. With regard to the non-priority
portions of the request, NSA has completed its search and located approximately 95
pages of potentially responsive records. NSA expects to complete processing of those
records by the end of March.

         Federal Bureau of Investigation: FBI has located (or received referrals or
consultations from other agencies of) a total of 2,545 pages of records potentially
responsive to the FOIA request. In accordance with the Stipulation and Order, FBI made
an initial production of non-exempt records on December 14, 2020, and a second
production on January 14, 2021. The Stipulation and Order provides that FBI will make
its best efforts to review and process 500 pages of potentially responsive records per
month. As explained in the attached declaration, however, due to the ongoing public
health emergency, the FBI’s Records/Information Dissemination Section (“RIDS”),
which is responsible for processing records in response to FOIA requests, has reduced
staffing by 50 percent as of December 7, 2020. Until full staffing resumes, FBI
anticipates that it will be able to process approximately 250 pages per month.

       Department of the Air Force: The Department of the Air Force made a
production of responsive records on December 1, 2020. The Air Force is still in the
process of conducting supplemental searches to determine whether it possesses any
additional responsive records.




                                              2
        Case 1:20-cv-04911-JGK Document 46 Filed 02/02/21 Page 3 of 3




        We thank the Court for its consideration of this letter, and propose to submit a
further status report on or before April 2, 2021.

                                                  Respectfully submitted,

                                                  AUDREY STRAUSS
                                                  United States Attorney for the
                                                  Southern District of New York

                                              By: /s/ Sarah S. Normand
                                                 SARAH S. NORMAND
                                                 Tel.: (212) 637-2709
                                                 Sarah.Normand@usdoj.gov

                                                  Counsel for Defendants


                                                  WACHTELL, LIPTON, ROSEN &
                                                  KATZ

                                              By: /s/ Jonathan M. Moses____
                                                 Jonathan M. Moses
                                                 Tel: (212) 403-1000
                                                 JMMoses@wlrk.com

                                                  Counsel for Plaintiffs
Encl.




                                             3
